Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Yunlai Zha (Reg. No.: 79,508) on March 23, 2021, authorized the following examiner’s amendment to be entered.

EXAMINER’S AMENDMENT
This listing of claims will replace all prior versions and listings of claims in the application:

1.  (Currently Amended)  An information pushing method, comprising:
	when a third-party terminal enters a wireless network coverage area, obtaining, by the third-party terminal, a first set of device media access control (MAC) addresses broadcasted by a [[the]] wireless network;
	comparing, by the third-party terminal, the obtained first set of MAC addresses with a second set of MAC addresses in a MAC address list stored on the third-party terminal, and when a number of common MAC addresses in the first and second sets reaches a predetermined 
	initiating, by the third-party terminal, a connection request to a wireless network corresponding to the common MAC addresses by using at least one of the obtained wireless network identifiers; and
	in response to that the third-party terminal is successfully connected to the wireless network corresponding to the common MAC addresses by using the obtained wireless network identifier according to which the connection request is initiated, receiving, by the third-party terminal, push information sent by a network device, a terminal, or a server.

2.  (Previously Presented)  The method according to claim 1, wherein the wireless network identifiers are SSID (Service Set Identifier) of the wireless network.

3.  (Original)  The method according to claim 1, wherein the wireless network has been authenticated by the server.

4.  (Previously Presented)  The method of claim 1, wherein:
	obtaining, by the third-party terminal, the wireless network identifiers corresponding to the common MAC addresses from the correspondence relationships between MAC addresses and wireless network identifiers comprises: obtaining, by the third-party terminal, the wireless network identifiers and a connection key corresponding to the common MAC addresses from the 
	initiating, by the third-party terminal, the connection request to the wireless network corresponding to the common MAC addresses by using the at least one of the obtained wireless network identifiers comprises: initiating, by the third-party terminal, the connection request to the wireless network corresponding to the common MAC addresses by using the at least one of the obtained wireless network identifiers and connection key.

5.  (Original)  The method according to claim 4, wherein the connection keys are obtained by the third-party terminal from the server and are stored in the third-party terminal.

6.  (Previously Presented)  The method according to claim 4, wherein:
	the connection keys are sent by the server to the third-party terminal based on a geographical location and are stored in the third-party terminal; and
	 the geographical location is sent by the third-party terminal to the server when the third-party terminal enters the wireless network coverage area.	

7.  (Canceled)  

8.  (Previously Presented)  The method of claim 1, wherein:
	obtaining, by the third-party terminal, the wireless network identifiers corresponding to the common MAC addresses from correspondence relationships between MAC addresses and 
	initiating, by the third-party terminal, the connection request to the wireless network corresponding to the common MAC addresses by using at least one of the obtained wireless network identifiers comprises: initiating, by the third-party terminal, the connection request to the wireless network corresponding to the common MAC addresses by using at least one pair of the obtained wireless network identifiers and corresponding connection keys; and
	in response to that the third-party terminal is successfully connected to the wireless network corresponding to the common MAC addresses by using the obtained wireless network identifier according to which the connection request is initiated, receiving, by the third-party terminal, push information sent by the network device, the terminal, or the server comprises: in response to that the third-party terminal is successfully connected to the wireless network corresponding to the common MAC addresses by using the wireless network identifier and the corresponding connection key according to which the connection request is initiated, receiving, by the third-party terminal, push information sent by the network device, the terminal, or the server.

9.  (Original)  The method according to claim 1, wherein the MAC address list and the correspondence relationships between the MAC addresses and the wireless network identifiers 
	
10.  (Previously Presented)  The method according to claim 1, wherein: 
	the MAC address list and the correspondence relationships between the MAC addresses and the wireless network identifiers are sent by the server to the third-party terminal based on a geographical location and are stored in the third-party terminal; and
	the geographical location is sent by the third-party terminal to the server when the third-party terminal enters the wireless network coverage area.	

11.  (Currently Amended)  An apparatus comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the apparatus [[device]] to perform an information pushing method, the method comprising:
	when the apparatus enters a wireless network coverage area, obtaining a first set of device media access control (MAC) addresses broadcasted by a [[the]] wireless network;
	comparing the obtained first set of MAC addresses with a second set of MAC addresses in a MAC address list stored on the apparatus, and when a number of common MAC addresses in the first and second sets reaches a predetermined number, obtaining wireless network identifiers and connection keys corresponding to the common MAC addresses from correspondence relationships between MAC addresses, wireless network identifiers, and connection keys;
a [[the]] connection request to the wireless network corresponding to the common MAC addresses by using at least one pair of the obtained wireless network identifiers and corresponding connection keys; and
	in response to that the apparatus is successfully connected to the wireless network corresponding to the MAC address by using the at least one pair of the obtained wireless network identifiers and the corresponding connection keys according to which the connection request is initiated, the apparatus receiving push information sent by a network device, a terminal, or a server.

12.  (Previously Presented)  The apparatus according to claim 11, wherein the wireless network identifiers are SSID (Service Set Identifier) of the wireless network.

13.  (Original)  The apparatus according to claim 11, wherein the wireless network has been authenticated by the server.

14.  (Canceled)  

15.  (Previously Presented)  The apparatus according to claim 11, wherein the connection keys are obtained by the apparatus from the server and are stored in the apparatus.

16.  (Previously Presented)  The apparatus according to claim 11, wherein:

	 the geographical location is sent by the apparatus to the server when the apparatus enters the wireless network coverage area.	

17-18.  (Canceled) 

19.  (Original)  The apparatus according to claim 11, wherein the MAC address list and the correspondence relationships between the MAC addresses and the wireless network identifiers are obtained by the apparatus from the server and are stored in the apparatus.
	
20.  (Original)  The apparatus according to claim 11, wherein: 
	the MAC address list and the correspondence relationships between the MAC addresses and the wireless network identifiers are sent by the server to the apparatus based on a geographical location and are stored in the apparatus; and
	 the geographical location is sent by the apparatus to the server when the apparatus enters the wireless network coverage area.

21.  (Currently Amended)  An information pushing method, comprising:
	when a third-party terminal enters a wireless network coverage area, obtaining, by the third-party terminal, a first set of device media access control (MAC) addresses broadcasted by a [[the]] wireless network;

	initiating, by the third-party terminal, a [[the]] connection request to the wireless network corresponding to the common MAC addresses by using at least one pair of the obtained wireless network identifiers and corresponding connection keys; and
	in response to that the third-party terminal is successfully connected to the wireless network corresponding to the common MAC addresses by using the at least one pair of the obtained wireless network identifiers and the corresponding connection keys according to which the connection request is initiated, receiving, by the third-party terminal, push information sent by a network device, a terminal, or a server.

22.  (Currently Amended) A non-transitory computer-readable storage medium configured with instructions executable by one or more processors of a third-party terminal to cause the one or more processors to perform operations comprising:
	when the third-party terminal enters a wireless network coverage area, obtaining a first set of device media access control (MAC) addresses broadcasted by a [[the]] wireless network;
third-party terminal, and when a number of common MAC addresses in the first and second sets reaches a predetermined number, obtaining wireless network identifiers corresponding to the common MAC addresses from correspondence relationships between MAC addresses and wireless network identifiers;
	initiating a connection request to a wireless network corresponding to the common MAC addresses by using at least one of the obtained wireless network identifiers; and
	in response to that the third-party terminal is successfully connected to the wireless network corresponding to the common MAC addresses by using the obtained wireless network identifier according to which the connection request is initiated, receiving push information sent by a network device, a terminal, or a server.

23.  (Previously Presented)  The non-transitory computer-readable storage medium of claim 22, wherein:
	obtaining wireless network identifiers corresponding to the common MAC addresses from the correspondence relationships between MAC addresses and wireless network identifiers comprises: obtaining wireless network identifiers and a connection key corresponding to the common MAC addresses from the correspondence relationships between MAC addresses, wireless network identifiers, and connection keys; and
	initiating the connection request to the wireless network corresponding to the common MAC addresses by using the at least one of the obtained wireless network identifiers comprises: initiating connection request to the wireless network corresponding to the common MAC 

24.  (Currently Amended)  The non-transitory computer-readable storage medium of claim 23, wherein:
	the connection keys are sent by the server to the third-party terminal based on a geographical location and are stored in the third-party terminal; and
	 the geographical location is sent by the third-party terminal to the server when the third-party terminal enters the wireless network coverage area.

Reason for allowance
Claims 1-6, 8-13, 15-16 and 19-24 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s claims amendment and corresponding persuasive argument remarks in correspondence filed on March 04, 2021, through examination of the claims with search and further proposed examiner’s amendment, the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having the following particular features have been found in condition for allowance. 
In claims 21 and 22: The third-party terminal comparing the obtained first set of MAC addresses with a second set of MAC addresses in a MAC address list stored on the third-party terminal, and when a number of common MAC addresses in the first and second sets reaches a predetermined number, the third-party terminal obtaining wireless network identifiers and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TECHANE GERGISO/Primary Examiner, Art Unit 2494